This Application is Being Examined under the Pre-AIA  First to Invent Provisions
In the event the determination of the status of the application as subject to pre-AIA  35 USC §§ 102 and 103 (or as subject to AIA  35 USC §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statements (IDS) dated 21 October 2019 have been considered and are pertinent to the rejections of this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent, or
((b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States, or 
(e) the invention was described in — (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a)  shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2)  of such treaty in the English language.
Claims 9-12, 15, 16, & 19-21 are rejected under pre-AIA  35 USC § 102(e) being anticipated by US 8017527 B1 (Dhas'527), as evidence by Brochure PECVD3000.  "NOVELLUS less < is more VECTOR®."  Novellus Systems, Inc., December 2003, pp. 1-7.  Source location: Lam Research Corporation.  http://www.lamresearch.com/.  Accessed: 26 September 2015.  Available: http://market360online.com/sqlimages/1182/33825.pdf.  (PECVD3000) and/or US 6860965 B1 (Stevens'965).
Regarding claim 9, Dhas'527 discloses a plasma-enhanced chemical vapor deposition [PECVD] apparatus (plasma enhanced chemical vapor deposition {PECVD} system 200 {col. 7, ll. 36-40: implemented on a multi-station … 300mm Novellus Vector™ tool having a 4-station deposition scheme }) configured to deposit a plurality of film layers on a substrate without exposing the substrate to a vacuum break between film deposition phases, the apparatus comprising:

    PNG
    media_image1.png
    734
    629
    media_image1.png
    Greyscale

FIG. on page 6 of PECVD3000 (Cropped)

    PNG
    media_image2.png
    883
    1385
    media_image2.png
    Greyscale

FIG. on right of page 2 of PECVD3000
a process station (at wafer pedestal 218 supporting substrate 216 within process chamber 201) configured for deposition of a first and second films on the substrate, the first and second films having qualitatively different chemical compositions, wherein the process station comprises
a substrate support (wafer pedestal 218) for holding the substrate (substrate 216) during the film depositions, and
a gas inlet (showerhead 214) for introduction of a first reactant mixture gas used in the deposition of the first film, and of a second reactant mixture gas used in the deposition of the second film;
a plasma source (high-frequency {HF} generator 202 electrically coupled to showerhead 214 

    PNG
    media_image3.png
    795
    1242
    media_image3.png
    Greyscale

FIG. 2 of Dhas'527 (Compressed)
a process station reactant feed (delivery system 210 &/or delivery system 300, which are configured for connection with various types of liquid precursor supplies, fluidically coupled to showerhead 214 by way of mixing bowl 208) fluidically coupled to the gas 
an inert gas (purging gas {e.g., one or more of argon, helium … nitrogen, or a combination of these gases} flowed by way of purge inlet 328 into delivery system 210 &/or delivery system 300),

    PNG
    media_image4.png
    1122
    1552
    media_image4.png
    Greyscale

FIG. 3 of Dhas'527
a first reactant mixture gas (1st type of various types of liquid precursor supplies coupled to precursor inlet line 302 into delivery system 210 &/or delivery system 300), and
a second reactant mixture gas (2nd type of various types of liquid precursor supplies coupled to precursor inlet line 302 into delivery system 210 &/or 

    PNG
    media_image5.png
    1268
    1539
    media_image5.png
    Greyscale

FIG. 4 of Dhas'527 (Cropped)
the process station reactant feed (delivery system 210 &/or delivery system 300, which are configured for connection with various types of liquid precursor supplies, fluidically coupled to showerhead 214 by way of mixing bowl 208) fluidically coupled to
an inert gas delivery line (purging gas {e.g., one or more of argon, helium … nitrogen, or a combination of these gases} flowed by way of purge inlet 328 into delivery system 210 &/or delivery system 300),

a second reactant mixture gas delivery line (line for 2nd type of various types of liquid precursor supplies coupled to precursor inlet line 302 into delivery system 210 &/or delivery system 300),
such that the first reactant gas mixture and the second reactant gas mixture can be introduced sequentially into the process station reactant feed.
FIGs. 1-4; col. 1, l. 16 - col. 3, l. 25; col. 3, ll. 33-43; & col. 4, l. 38 - col. 11, l. 59.
Each of the limitations:
"configured to deposit a plurality of film layers on a substrate without exposing the substrate to a vacuum break between film deposition phases" associated with the PECVD apparatus; and
"configured to supply, via a shared delivery path, an inert gas, a first reactant mixture gas, and a second reactant mixture gas to the process station, such that the first reactant gas mixture and the second reactant gas mixture can be introduced sequentially into the process station reactant feed" associated with the process station reactant feed,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the PECVD apparatus of Dhas'527 is capable of depositing a plurality of film layers on a substrate without exposing the substrate to a vacuum break between film deposition phases; and
the process station reactant feed of Dhas'527 is capable of supplying, via the shared 
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Dhas'527 since Dhas'527 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Dhas'527.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 10, Dhas'527 discloses:
the process station reactant feed (delivery system 210 &/or delivery system 300, which are configured for connection with various types of liquid precursor supplies, fluidically coupled to showerhead 214 by way of mixing bowl 208) fluidically coupled:
to the inert gas delivery line (purging gas {e.g., one or more of argon, helium … nitrogen, or a combination of these gases} flowed by way of purge inlet 328 into delivery system 210 &/or delivery system 300) via an inert gas delivery valve (purging inlet valve 330),
to the first reactant mixture gas delivery line (line for 1st type of various types of liquid precursor supplies coupled to precursor inlet line 302 into delivery system 210 &/or delivery system 300) via a first reactant mixture gas delivery valve (valve on line for 1st type of various types of liquid precursor supplies upstream of precursor inlet valve 304), and
to the second reactant mixture delivery line (line for 2nd type of various types of liquid precursor supplies coupled to precursor inlet line 302 into delivery 
FIGs. 1-4; col. 1, l. 16 - col. 3, l. 25; col. 3, ll. 33-43; & col. 4, l. 38 - col. 11, l. 59.
Regarding claim 11, Dhas'527 discloses:
the apparatus (PECVD system 200) comprising:
a plurality of the process stations (each including wafer pedestal 218 supporting substrate 216, high-frequency {HF} generator 202 electrically coupled to showerhead 214 by way of matching network 206; &/or low-frequency {LF} generator 204 electrically coupled to showerhead 214;

    PNG
    media_image1.png
    734
    629
    media_image1.png
    Greyscale

FIG. on page 6 of PECVD3000 (Cropped)

a plurality of the process station reactant feeds (plurality of delivery systems 210 &/or delivery systems 300, each configured for connection with various types of liquid precursor supplies, fluidically coupled to each of a plurality of associated showerheads 214 by way of each of an associated of mixing bowls 208 … etc.),
each of the process station reactant feeds fluidically coupled to the gas inlet of its dedicated process station.
FIGs. 1-4; col. 1, l. 16 - col. 3, l. 25; col. 3, ll. 33-43; & col. 4, l. 38 - col. 11, l. 59.
Regarding claim 12, Dhas'527 discloses the apparatus (PECVD system 200) comprising:
four process stations (each including wafer pedestal 218 supporting substrate 216, high-frequency {HF} generator 202 electrically coupled to showerhead 214 by way of matching network 206; &/or low-frequency {LF} generator 204 electrically coupled to showerhead 214; delivery system 210 &/or delivery system 300, which are configured for connection with various types of liquid precursor supplies, fluidically coupled to showerhead 214 by way of mixing bowl 208 … etc.) and
four process station reactant feeds (four delivery systems 210 &/or delivery systems 300, each configured for connection with various types of liquid precursor supplies, fluidically coupled to each of a plurality of associated showerheads 214 by way of each of an associated of mixing bowls 208 … etc.),
each process station is fluidically coupled to its dedicated process station reactant feed.
FIGs. 1-4; col. 1, l. 16 - col. 3, l. 25; col. 3, ll. 33-43; & col. 4, l. 38 - col. 11, l. 59.
Regarding claim 15, Dhas'527 discloses the apparatus (PECVD system 200) comprising:
the plasma source (high-frequency {HF} generator 202 electrically coupled to showerhead 214 by way of matching network 206; &/or low-frequency {LF} generator 204 electrically coupled to showerhead 214) comprising both

    PNG
    media_image6.png
    862
    1539
    media_image6.png
    Greyscale

FIG. 2 of Dhas'527 (Cropped)
high frequency (HF) (HF generator 202) and
low frequency (LF) (LF generator 204)
plasma generators.
FIGs. 1-4; col. 1, l. 16 - col. 3, l. 25; col. 3, ll. 33-43; & col. 4, l. 38 - col. 11, l. 59.
Regarding claim 16, Dhas'527, as evidenced by Stevens'965, discloses:
the substrate support (wafer pedestal 218) configured to be moveable in a vertical direction.
FIGs. 1-4; col. 1, l. 16 - col. 3, l. 25; col. 3, ll. 33-43; & col. 4, l. 38 - col. 11, l. 59.

"configured to be moveable in a vertical direction" associated with the substrate support,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the substrate support of Dhas'527, as evidenced by Stevens'965, is capable of moving in a vertical direction,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Dhas'527, as evidenced by Stevens'965, since Dhas'527, as evidenced by Stevens'965, discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Dhas'527, as evidenced by Stevens'965.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 19, Dhas'527 discloses:
the second reactant mixture gas delivery line (line for 2nd type of various types of liquid precursor supplies coupled to precursor inlet line 302 into delivery system 210 &/or delivery system 300) fluidically connected to a source of tetraethylorthosilicate (TEOS) and a source of oxygen.
FIGs. 1-4; col. 1, l. 16 - col. 3, l. 25; col. 3, ll. 33-43; & col. 4, l. 38 - col. 11, l. 59.
Regarding claim 20, Dhas'527 discloses:
the inert gas delivery line (purging gas {e.g., one or more of argon, helium … nitrogen, or a combination of these gases} flowed by way of purge inlet 328 into delivery system 210 &/or delivery system 300) via an inert gas delivery valve (purging inlet valve 330) fluidically connected to a source of an inert gas selected from the 
FIGs. 1-4; col. 1, l. 16 - col. 3, l. 25; col. 3, ll. 33-43; & col. 4, l. 38 - col. 11, l. 59.
Regarding claim 21, Dhas'527 discloses:
the gas inlet (showerhead 214) of the process station comprising a showerhead.
FIGs. 1-4; col. 1, l. 16 - col. 3, l. 25; col. 3, ll. 33-43; & col. 4, l. 38 - col. 11, l. 59.
Claims 9-13, 15-16, 20, & 21 are rejected under pre-AIA  35 USC § 102(b) being anticipated by US 7381644 B1 (Subramonium'644), as evidence by Brochure PECVD3000.  "NOVELLUS less < is more VECTOR®."  Novellus Systems, Inc., December 2003, pp. 1-7.  Source location: Lam Research Corporation.  http://www.lamresearch.com/.  Accessed: 26 September 2015.  Available: http://market360online.com/sqlimages/1182/33825.pdf.  (PECVD3000) and/or US 6860965 B1 (Stevens'965).
Regarding claim 9, Subramonium'644 discloses a plasma-enhanced chemical vapor deposition [PECVD] apparatus (plasma enhanced chemical vapor deposition {PECVD} system 500 {col. 3, ll. 40-41; col. 6, ll. 11-21; col. 6, ll. 32-36; & col. 7, ll. 11-22: e.g., implemented on a multi-station … 300mm Novellus Vector™ tool having a 4-station deposition scheme}) configured to deposit a plurality of film layers on a substrate without exposing the substrate to a vacuum break between film deposition phases, the apparatus (PECVD system 500) comprising:
a process station (at wafer pedestal 518 supporting substrate 516 within process chamber 501) configured for deposition of a first and second films on the substrate, the first and second films having qualitatively different chemical compositions, wherein the process station comprises
a substrate support (wafer pedestal 518) for holding the substrate (substrate 516) 
a gas inlet (showerhead 514) for introduction of a first reactant mixture gas (by way of at least 1st gas line of multiple source gas lines 510) used in the deposition of the first film, and
of a second reactant mixture gas (by way of at least 2nd gas line of multiple source gas lines 510) used in the deposition of the second film;

    PNG
    media_image1.png
    734
    629
    media_image1.png
    Greyscale

FIG. on page 6 of PECVD3000 (Cropped)
a plasma source (high-frequency {HFRF} generator 504 electrically coupled to showerhead 514 by way of matching network 506; &/or low-frequency {LFRF} generator 204 electrically coupled to showerhead 514 by way of matching network 506) configured to supply a plasma to the process station; and


    PNG
    media_image7.png
    1228
    1552
    media_image7.png
    Greyscale

FIG. 5 of Subramonium'644 (Compressed)
an inert gas (inert gas {e.g., one or more of argon, helium … nitrogen, or a combination of these gases} flowed by way of inlet 512),

a second reactant mixture gas (2nd reactant mixture by way of at least 2nd gas line of multiple source gas lines 510) 
to the process station (at wafer pedestal 518 supporting substrate 516 within process chamber 501),

    PNG
    media_image2.png
    883
    1385
    media_image2.png
    Greyscale

FIG. on right of page 2 of PECVD3000
the process station reactant feed (delivery system, which is configured for connection with multiple source gas lines 510, fluidically coupled to showerhead 514 by way of mixing manifold 508 & inlet 512) fluidically coupled to
an inert gas delivery line (line for inert gas {e.g., one or more of argon, helium … 
a first reactant mixture gas delivery line (line for 1st reactant mixture by way of at least 1st gas line of multiple source gas lines 510) and
a second reactant mixture gas delivery line (line for 2nd reactant mixture by way of at least 2nd gas line of multiple source gas lines 510),
such that the first reactant gas mixture and the second reactant gas mixture can be introduced sequentially into the process station reactant feed.
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.
Each of the limitations:
"configured to deposit a plurality of film layers on a substrate without exposing the substrate to a vacuum break between film deposition phases" associated with the PECVD apparatus; and
"configured to supply, via a shared delivery path, an inert gas, a first reactant mixture gas, and a second reactant mixture gas to the process station, such that the first reactant gas mixture and the second reactant gas mixture can be introduced sequentially into the process station reactant feed" associated with the process station reactant feed,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the PECVD apparatus of Subramonium'644 is capable of depositing a plurality of film layers on a substrate without exposing the substrate to a vacuum break between film deposition phases; and
the process station reactant feed of Subramonium'644 is capable of supplying, via the shared delivery path, an inert gas, a first reactant mixture gas, and a second 
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Subramonium'644 since Subramonium'644 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Subramonium'644.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 10, Subramonium'644 discloses:
the process station reactant feed (delivery system, which is configured for connection with multiple source gas lines 510, fluidically coupled to showerhead 514 by way of mixing manifold 508 & inlet 512) fluidically coupled:
to the inert gas delivery line via an inert gas delivery valve (valve on line for inert gas {e.g., one or more of argon, helium … nitrogen, or a combination of these gases} flowed by way of inlet 512),
to the first reactant mixture gas delivery line via a first reactant mixture gas delivery valve (valve on line for 1st reactant mixture by way of at least 1st gas line of multiple source gas lines 510), and
to the second reactant mixture delivery line via a second reactant mixture gas delivery valve (valve on line for 2nd reactant mixture by way of at least 2nd gas line of multiple source gas lines 510).
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.
Regarding claim 11, Subramonium'644 discloses the apparatus (PECVD system 500) 
a plurality of the process stations (each including wafer pedestal 518 supporting substrate 516, high-frequency {HFRF} generator 504 electrically coupled to showerhead 514 by way of matching network 506; &/or low-frequency {LFRF} generator 502 electrically coupled to showerhead 514 by way of matching network 506; delivery system, which is configured for connection with multiple source gas lines 510, fluidically coupled to showerhead 514 by way of mixing manifold 508 & inlet 512 … etc.) and

    PNG
    media_image1.png
    734
    629
    media_image1.png
    Greyscale

FIG. on page 6 of PECVD3000 (Cropped)
a plurality of the process station reactant feeds (plurality of delivery systems, each configured for connection with multiple source gas lines 510, fluidically coupled to 
each of the process station reactant feeds fluidically coupled to the gas inlet of its dedicated process station.
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.
Regarding claim 12, Subramonium'644 discloses the apparatus (PECVD system 500) comprising:
four process stations (each including wafer pedestal 518 supporting substrate 516, high-frequency {HFRF} generator 504 electrically coupled to showerhead 514 by way of matching network 506; &/or low-frequency {LFRF} generator 502 electrically coupled to showerhead 514 by way of matching network 506; delivery system, which is configured for connection with multiple source gas lines 510, fluidically coupled to showerhead 514 by way of mixing manifold 508 & inlet 512 … etc.) and
four station reactant feeds (four delivery systems, each configured for connection with multiple source gas lines 510, fluidically coupled to each of a plurality of associated showerheads 514 by way of each of an associated of mixing manifold 508 & inlet 512 … etc.),
each process station fluidically coupled to its dedicated process station reactant feed.
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.
Regarding claim 13, Subramonium'644 discloses the apparatus (PECVD system 500) comprising:
a mixing vessel (mixing manifold 508) fluidically coupled with the first reactant mixture 
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.

    PNG
    media_image8.png
    524
    1540
    media_image8.png
    Greyscale

FIG. 5 of Subramonium'644 (Cropped)
Regarding claim 15, Subramonium'644 discloses:  15.  (New)  The plasma-enhanced chemical vapor deposition apparatus of claim 9, wherein
the plasma source (high-frequency {HFRF} generator 504 electrically coupled to showerhead 514 by way of matching network 506; & low-frequency {LFRF} generator 502 electrically coupled to showerhead 514 by way of matching network 506) comprises both
high frequency (HF) (high-frequency {HFRF} generator 504 electrically coupled to showerhead 514 by way of matching network 506) and
low frequency (LF) (low-frequency {LFRF} generator 502 electrically coupled to 
plasma generators.
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.
Regarding claim 16, Subramonium'644, as evidenced by Stevens'965, discloses:
the substrate support (wafer pedestal 518) configured to be moveable in a vertical direction.
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.
The limitation:
"configured to be moveable in a vertical direction" associated with the substrate support,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the substrate support of Subramonium'644, as evidenced by Stevens'965, is capable of moving in a vertical direction,
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Subramonium'644, as evidenced by Stevens'965, since Subramonium'644, as evidenced by Stevens'965, discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Dhas'527.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 20, Subramonium'644 discloses:
the inert gas delivery line (line for inert gas {e.g., one or more of argon, helium … nitrogen, or a combination of these gases} flowed by way of inlet 512) fluidically connected to a source of an inert gas selected from the group consisting of 
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.
Regarding claim 21, Subramonium'644 discloses:
the gas inlet (showerhead 514) of the process station (at wafer pedestal 518 supporting substrate 516 within process chamber 501) comprising a showerhead.
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103 (a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under pre-AIA  35 USC § 103 (a) as being unpatentable over US 7381644 B1 (Subramonium'644), as evidence by Brochure PECVD3000.  "NOVELLUS less < is more VECTOR®."  Novellus Systems, Inc., December 2003, pp. 1-7.  Source location: Lam Research Corporation.  http://www.lamresearch.com/.  Accessed: 26 September 2015.  Available: http://market360online.com/sqlimages/1182/33825.pdf.  (PECVD3000) and/or US 6860965 B1 (Stevens'965).
Regarding claim 14, Subramonium'644 discloses:
a mixing vessel (mixing manifold 508) fluidically coupled with a reactant mixture gas delivery line (inlet 512), the mixing vessel (mixing manifold 508) located upstream from the reactant mixture gas delivery line (inlet 512) point of entry into a process station reactant feed (inlet 512 & plenum before showerhead 514).
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.

    PNG
    media_image8.png
    524
    1540
    media_image8.png
    Greyscale

FIG. 5 of Subramonium'644 (Cropped)
Regarding claim 14, Subramonium'644 does not expressly disclose:
a first mixing vessel fluidically coupled with the first reactant mixture gas delivery line (line for 1st reactant mixture by way of at least 1st gas line of multiple source gas lines 510) and
a second mixing vessel fluidically coupled with the second reactant gas mixture delivery line (line for 2nd reactant mixture by way of at least 2nd gas line of multiple 
both mixing vessels located upstream from their respective points of entry into the process station reactant feed (delivery system, which is configured for connection with multiple source gas lines 510, fluidically coupled to showerhead 514 by way of mixing manifold 508 & inlet 512).
FIGs. 1-8; col. 2, l. 25 - col. 6, l. 9; col. 6, ll. 11 - col. 7, ll. 23; & col. 7, l. 38 - col. 8, l. 27.
A motivation for adding and fluidically coupling a first mixing vessel as disclosed by Subramonium'644 with the first reactant mixture gas delivery line (line for 1st reactant mixture by way of at least 1st gas line of multiple source gas lines 510) of Subramonium'644 and adding and fluidically coupling a second mixing vessel as disclosed by Subramonium'644 with the second reactant gas mixture delivery line (line for 2nd reactant mixture by way of at least 2nd gas line of multiple source gas lines 510) is to be able to provide a plurality of tailored gas mixtures from each gas delivery line to the process station reactant feed, the plurality of tailored gas mixtures optionally further mixable with each other.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to add and fluidically couple a first mixing vessel as disclosed by Subramonium'644 with the first reactant mixture gas delivery line (line for 1st reactant mixture by way of at least 1st gas line of multiple source gas lines 510) of Subramonium'644 and add and fluidically couple a second mixing vessel as disclosed by Subramonium'644 with the second reactant gas mixture delivery line (line for 2nd reactant mixture by way of at least 2nd gas line of multiple source gas lines 510).
Claims 17-19 are rejected under pre-AIA  35 USC § 103 (a) as being unpatentable over US 7381644 B1 (Subramonium'644) (as evidence by Brochure PECVD3000.  "NOVELLUS less < is more VECTOR®."  Novellus Systems, Inc., December 2003, pp. 1-7.  Source location: Lam Research Corporation.  http://www.lamresearch.com/.  Accessed: 26 September 2015.  Available: http://market360online.com/sqlimages/1182/33825.pdf.  {PECVD3000} and/or US 6860965 B1 {Stevens'965}) in view of US 20080020591 A1 (Balseanu'591).
Regarding claim 17, Subramonium'644 does not expressly disclose:
the first film being silicon nitride and
the second film being silicon oxide.
Regarding claim 17, Balseanu'591 discloses:
a first film being silicon nitride and

    PNG
    media_image9.png
    793
    1449
    media_image9.png
    Greyscale

FIGs. 26A-B of Balseanu'591
a second film being silicon oxide.
FIGs. 26A-B; ¶[0127]; ¶[0137]; ¶[0139]; ¶[0150]; ¶[0160]; ¶¶[0168]-[0170]; ¶¶[0205]-[0207]; ¶¶[0264]-[0266]; ¶[0269]; ¶¶[0272]-[0273]; ¶¶[0281]-[0284]; ¶[0289]; ¶[0290]; ¶[0314]; ¶[0316]; 
Selecting the first film of Subramonium'644 to be silicon nitride as disclosed by Balseanu'591 and the second film of Subramonium'644 to be silicon oxide of as disclosed by Balseanu'591, as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the first film of Subramonium'644 to be silicon nitride as disclosed by Balseanu'591 and select the second film of Subramonium'644 to be silicon oxide of as disclosed by Balseanu'591.
Regarding claim 18, Balseanu'591 discloses:
a first reactant mixture gas delivery line fluidically connected to a source of silane and a source of ammonia.
FIGs. 26A-B; ¶[0127]; ¶[0137]; ¶[0139]; ¶[0150]; ¶[0160]; ¶¶[0168]-[0170]; ¶¶[0205]-[0207]; ¶¶[0264]-[0266]; ¶[0269]; ¶¶[0272]-[0273]; ¶¶[0281]-[0284]; ¶[0289]; ¶[0290]; ¶[0314]; ¶[0316]; ¶[0325]; ¶¶[0360]-[0364]; ¶[0367]; & ¶[0370].
Connecting the first reactant mixture gas delivery line of Subramonium'644 to the source of silane and the source of ammonia as disclosed by Balseanu'591, as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.
Regarding claim 19, Balseanu'591 discloses:

FIGs. 26A-B; ¶[0127]; ¶[0137]; ¶[0139]; ¶[0150]; ¶[0160]; ¶¶[0168]-[0170]; ¶¶[0205]-[0207]; ¶¶[0264]-[0266]; ¶[0269]; ¶¶[0272]-[0273]; ¶¶[0281]-[0284]; ¶[0289]; ¶[0290]; ¶[0314]; ¶[0316]; ¶[0325]; ¶¶[0360]-[0364]; ¶[0367]; & ¶[0370].
Connecting second reactant mixture gas delivery line of Subramonium'644 to the source of tetraethylorthosilicate (TEOS) and the source of oxygen as disclosed by Balseanu'591, as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716